DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 indefinites because the claim recites a formula (II) in which n is indefinite and the N atoms should have at least 3 attached groups  “=N-”. Correction is required.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Imashiro et al. (EP 0952146 A2).
Imashiro et al. (EP’ 146 A2) teaches a hydrophilic dicycohexylmethanecarbodiimide compound having a formula (1), which is similar to the claimed formulae (I) and (II), when in the claimed formula (II), R2 and R3 are selected from monoalkoxy poly(ethylene glycol) having a formula (III) and when in the reference’s formula (1), R1 represented by the formula (2) and n is an integer of 1 to 10 as claimed in claims 1-2 (see claims 1-2).
The instant claims differ from the teaching of Imashiro et al. (EP 0952146 A2) by reciting a compound of the claimed formula (I), in which n is an integer from 3-100.
However, Imashiro et al. (EP’ 146 A2) teaches the compound of the formula (1), in which n has a range number overlapped with the range number as claimed. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to formulate such a compound to arrive at the claimed invention because nothing unobvious is seen in substituting the claimed compounds for the structurally similar compounds taught by Imashiro et al. (EP’ 146 A2), since structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results. 
 Allowable Subject Matter
5	Claims 3-16 allowed. The prior art of record do not teach or disclose the limitations of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761